Citation Nr: 0212164	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-30 442	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii, 
which denied the veteran's claim seeking entitlement to 
service connection for PTSD.  The San Juan, Puerto Rico, 
Regional Office, originally certified the case to the Board.  
In an August 1999 remand by the Board, the case was returned 
to the San Juan, Puerto Rico, Regional Office for additional 
evidentiary development and adjudication.  The case has been 
returned to the Board from the Phoenix, Arizona, Regional 
Office (RO), for further consideration.


FINDINGS OF FACT

1.  All evidence obtainable for an equitable disposition of 
the veteran's claim has been associated with the claims file.

2.  The veteran does not have PTSD as a result of an 
inservice stressor.

3.  The veteran did not engage in combat.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's DD Form 214 shows the veteran was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Navy Unit Commendation Ribbon.  The service records 
note the veteran reported for duty on the USS Midway (CVA-41) 
in October 1965 and that he was later transferred from the 
USS St. Paul (CA-73) to the Commanding Officer, Naval Station 
Subic Bay, on July 20, 1966, for further transfer.  
Administrative remarks in the service record note the Navy 
Unit Commendation award to the USS Midway (CVA-41) was for 
exceptionally meritorious service while participating in 
combat operations in Southeast Asia.  The citation also notes 
the air wing aircraft conducted strikes and shot down MIG 
interceptors.  The service records also note the veteran 
received training in accounting and was an MA striker.  The 
striker designation was removed in June 1965 and the 
veteran's rate was changed to Seaman.

A March 1968 statement from a county hospital psychiatrist 
notes the diagnostic classification would include a severe 
passive personality disorder and probably an early 
sociopathic personality.

A February 1981 private hospital discharge summary notes a 
final Axis I diagnosis of adjustment disorder.

The veteran was hospitalized at a private hospital from March 
10 to 19, 1981.  The diagnosis was major depression with 
suicide attempt.  

He was again hospitalized at a private hospital from July 12 
to 26, 1985.  The final diagnoses were dysthymic disorder, 
passive aggressive personality disorder, and antisocial 
personality disorder.

At the time of  private hospitalization from July 27, 1985 to 
August 6, 1985, the final diagnoses were adjustment disorder, 
dysthymic disorder, and antisocial personality disorder.

A private hospital discharge summary for the veteran's 
hospitalization from February 26, 1986, to March 3, 1986, 
notes diagnoses of adjustment reaction, dysthymic disorder, 
and mixed personality disorder.

A state hospital discharge summary for admission from 
February 5, 1987, to February 19, 1987, indicates an Axis I 
discharge diagnosis of adjustment disorder with depressed 
mood.

A VA hospital discharge summary for hospitalization from 
February 19 to 25, 1987, notes an Axis I diagnosis of 
dysthymic disorder with superimposed adjustment disorder.  A 
February 19, 1987, VA medical record notes an assessment of 
major depression. 

A VA hospital discharge summary for hospitalization from 
March 2 to 27, 1987, notes an Axis I diagnosis of adjustment 
disorder with major depressive episode.  VA clinical records 
during this hospitalization note major depression with 
suicidal ideation, adjustment disorder with depressed mood, 
rule out atypical psychosis, and major depressive episode. 

A September 1987 decision by the Social Security 
Administration shows the primary diagnosis was bipolar 
disorder.

A VA psychological evaluations, conducted in August 1991 and 
March 1992, notes the evaluation was consistent with a major 
affective disorder with the presence of PTSD.

A December 1992 VA clinical record notes the veteran 
described stressors of watching pilots of aircraft landing in 
the water while he was a helmsman, snipers firing on his ship 
from a village while he was scraping paint with the ship then 
destroying the village with naval gunfire, a destroyer escort 
shooting at and blowing up a junk loaded with women and 
children, while conducting gunfire support the gun crews were 
instructed to put rounds on a friendly unit's location and he 
later learned that U.S. personnel were killed, and while 
providing gunfire support the ship pulled away and the 
veteran was able to hear on the radio that a Marine unit was 
overrun.  The record notes that warzone issues appeared to 
have had an impact on his post military life.  No diagnosis 
was given.

A VA (at an Army Medical Center) hospital narrative for 
hospitalization from January 31, 1994, to February 22, 1994, 
notes an Axis I diagnosis of PTSD acute exacerbation.

The veteran underwent VA examination in a February 1994.  The 
diagnosis was PTSD.  The veteran reported incidents of racial 
prejudice at his first duty station, he witnessed a plane 
crash on takeoff, the ship was called on to fire on an U.S. 
Army position, and a destroyer escort fired on a junk with 
women and children.  He also indicated that while providing 
gunfire support the ship ceased firing and the ship was 
cleaned.  He claimed that the ship left the combat zone and 
the Captain was taken off the ship prior to the veteran 
leaving the Navy.  The report notes the veteran indicated he 
experienced traumatic events of racial prejudice at his first 
duty station and then in a combat zone on the cruiser St. 
Paul.  The examiner indicated he could not account for the 
truthfulness of what he had been given after reviewing the 
claims file.  He indicated that he had no way of knowing 
about the ship's captain pulling the ship out of a combat 
zone inappropriately but that the stories seemed plausible.   

A September 1994 statement from the U.S. Army and Joint 
Services Environmental Support Group (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
notes the command history of the USS St. Paul (CA-73) shows 
the ship conducted numerous naval gunfire support missions in 
Vietnam.  The statement notes the history does not show that 
the ship was ambushed.  Additionally, the statement notes the 
agency was unable to verify the incident of the St. Paul 
being ordered to fire on friendly troops.  The statement 
notes incidents involving civilians are extremely difficult 
to verify and not normally found in combat records.  The 
agency indicated they were not able to verify the incident 
involving civilian women and children.  The command history 
notes the commanding officer was relieved on August 29, 1966.

A May 1996 VA consultation report notes an impression of PTSD 
by history, dysthymic disorder, insomnia, and alcohol abuse.

A June 1996 VA clinical record notes a working diagnosis of 
rule out PTSD and rule out major depression.

The veteran was hospitalized in a VA medical facility from 
June 13 to 17, 1996.  The diagnoses were alcohol dependence 
and PTSD with depression.

A March 2001 statement from USASCRUR notes the USS St. Paul 
(CA-73) conducted naval gunfire support, and harassment and 
interdiction support from June 5, 1966, to July 20, 1966.  
The statement included command histories for the USS Midway 
(CVA-41) and the USS St. Paul (CA-73), and a history of the 
USS Midway (CVA-41) from The Hook.  The statement also 
included the citation for award of the Navy Unit Commendation 
Ribbon to the USS Midway (CVA-41).

A memorandum from a VA medical facility notes the veteran 
failed to report for examinations scheduled in February 2002 
and March 2002.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
June 1995 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Therefore, the veteran was advised of 
the evidence necessary to substantiate his claim.  A July 
1993 VA letter to the veteran advised him to provide 
information concerning stressful events during service.  The 
veteran was advised that he must provide details concerning 
the events including the date and place of the event.  The 
August 1999 Board remand advised the veteran that he would be 
requested to identify all sources of medical treatment for 
his PTSD.  A September 1999 VA letter to the veteran asked 
him to identify providers of treatment and advised him that 
the RO would attempt to obtain identified medical evidence 
identified by the veteran or he could submit the evidence 
himself.  The May 2002 supplemental statement of the case 
advised the veteran of the VCAA.  VA medical records and 
records from the Social Security Administration have been 
obtained.  In a November 2000 statement the veteran requested 
that VA obtain records from Tripler Army Medical Center and 
the VAMC in Hilo, Hawaii.  Records from these facilities were 
already in the claims file.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  The veteran's service 
medical records, service records, and responses to inquiries 
from the USASCRUR have been obtained.  The veteran has 
received a VA examination.  He was scheduled for another 
examination in February or March 2002 but failed to report.  
He was advised of this in the May 2002 supplemental statement 
of the case.  Accordingly, the facts relevant to this claim 
has been properly developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1110 (West Supp. 2001).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, provides that for service 
connection for PTSD to be granted, there must be: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001); see also Cohen v. Brown, 10 Vet.App. 128 
(1997).

There is significant medical evidence in the record, dated 
from 1968 to 1987, which shows the veteran has psychiatric 
diagnoses including adjustment disorder, personality 
disorder, dysthymic disorder, depression, and bipolar 
disorder.  However, a VA psychological evaluation in August 
1991 and March 1992 notes the presence of PTSD.  A VA 
hospital summary for hospitalization from January to February 
1994 and a February 1994 VA examination report note a 
diagnosis of PTSD.   However, it does not necessarily follow 
that service connection for PTSD can be granted.  Not only is 
a diagnosis of PTSD required, but there must be credible 
supporting evidence that the claimed stressors actually 
occurred.  

The veteran's DD Form 214 only shows that he was an MA (data 
processing) striker and later a Seaman.  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Navy Unit Commendation Ribbon.  The records do not 
show that he received a combat citation.  The citation for 
the Navy Unit Commendation Ribbon notes the award to the 
aircraft carrier USS Midway (CVA-41) was for meritorious 
service while participating in combat operations.  However, 
there is no indication in the citation of that ship coming 
under fire or otherwise being attacked.  Rather, the citation 
notes the embarked aircraft conducted the combat operations.  
Accordingly, the award of the Navy Unit Commendation Ribbon 
does not constitute the award of a combat citation.  
Therefore, service department records do not show that the 
veteran engaged in combat with the enemy and there is no 
other evidence in the record to show that he engaged in 
combat with the enemy.  Accordingly, the veteran did not 
engage in combat and his lay testimony alone is not 
sufficient to establish the occurrence of the claimed 
inservice stressors.  

In the February 1994 VA examination report, the veteran 
claimed a stressor in service of racial prejudice.  However, 
there is no information in the claims file or from the 
service department to support this allegation.  Accordingly, 
this claimed event is not verified.

In a December 1992 VA clinical record and the February 1994 
VA examination report the veteran claimed stressors of 
watching pilots from aircraft landing in the water while he 
was a helmsman for the ship.  However, the USASCRUR has not 
verified such an event, the event is not noted in the USS 
Midway (CVA-41) command history, and the veteran has not 
provided further the details of this incident to allow for 
further research.  The veteran also claimed that snipers 
fired on his ship and the village where the snipers were was 
destroyed by gunfire from his ship.  However, the command 
history does not note such an event and USASCRUR indicated 
that it could not verify an incident of the ship being 
ambushed.  Therefore, these claimed incidents are not 
verified.  

In a December 1992 VA clinical record, the February 1994 VA 
examination report, and a November 1993 statement from the 
veteran, the veteran claimed he witnessed a destroyer escort 
shooting at and blowing up junks loaded with women and 
children.  However, the USASCRUR indicated that it could not 
verify such an event and that incidents involving civilians 
were not normally found in combat records.  The veteran 
claimed that his ship was instructed to put naval gunfire on 
a friendly unit's location and that he later learned that 
U.S. personnel had been killed.  However, the USASCRUR 
indicated that it could not verify such an event.  The 
veteran claimed that while his ship was providing gunfire 
support to Marines it ceased firing and pulled away to be 
cleaned.  He indicated that the Captain of the ship was taken 
off the ship.  There is no verification of such an event in 
the materials from the USASCRUR.  Additionally, the command 
history from the USS St. Paul (CA-73) notes the commanding 
officer was relieved on August 29, 1966, significantly after 
the veteran's departure from that ship on July 20, 1966.  
This contradicts the veteran's account of this claimed 
stressor.  Accordingly, these claimed stressors are not 
verified. 

As noted, the veteran's lay testimony is not sufficient to 
establish the occurrence of the claimed stressors during 
service.  The RO attempted to verify the claimed stressors 
through the USASCRUR based on information provided by the 
veteran.  

However, the information received does not provide such 
verification.  In July 1993, the veteran was specifically 
asked to provide details on the events he claimed as 
stressors.  However, the information provided has not yielded 
such verification.  

The U.S. Court of Appeals for Veterans Claims has stated 
that: 

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991). 

The veteran's lay testimony is not sufficient to establish 
the occurrence of the claimed stressors.  The service records 
and other corroborative evidence in the claims file does not 
substantiate or verify that the veteran is a combat veteran 
or that the stressors claimed by him occurred.  38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2001).

The veteran has received a diagnosis of PTSD.  However, the 
stressors claimed by the veteran are not verified.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1154(b), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2001).



ORDER

Service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

